ARDRICH, District Judge
(dissenting). The auditor items have a status quite different from that of the stenographic charges. The auditor was appointed by the court upon consent and under conditions of controverted accounts which justified the judicial act.
The theory of Fenno v. Primrose, 119 Fed. 801, 804, 56 C. C. A. 313, is that an absolute rule, in respect to taxing auditor charges as costs, is not admissible in the absence of a statute, and that in cases where an auditorship is created by the court upon grounds of neces*256sity inherent in the situation, and where there is no authority for resting the expense upon the government, that the burden of such a preliminary trial may, in the discretion of the court, be divided between the parties, or placed upon either party according as justice may require in view of the question'as to which side of the case made it necessary to have an auditor',, and that the question of burden is so far outside the field of legal taxable costs, which arbitrarily and necessarily follow the event of the action, and so far removed from any arbitrary rule that in a proper case the entire expense may be rested upon the prevailing party.
In the case at bar, the court below, under the authority of Primrose v. Fenno, 113 Fed. 375, and Fenno v. Primrose, 119 Fed. 801, 804, 805, 56 C. C. A. 313, and in the exercise of discretion, taxed the auditor fees wholly against the defendant, and therefore, while I should prefer in a case like this to see the expense divided between the parties, I make no point against the auditor fees.
But it seems to mé to be a very long step from the Primrose v. Fenno Cases to a rule of taxation which, without stipulation to that end, would include as taxable costs stenographic expenses incurred by the parties in the usual way and without express authority from the court or the auditor, and I cannot concur in the result which compulsorily, and under supposed rules of law, puts the entire expense of the -stenographer service upon the losing party as taxable costs.
While the use of a stenographer is for the convenience of the parties, as well as that of the court, it is not by any means always a necessary expense or a necessary expedient. Of course, such service shortens a trial, and is therefore for the benefit and convenience of both parties, as well as that of the court.
Such service being a modern device and a thing of convenience for the court, and for the one side as well as the other, its nature is such that the burden of it should rest upon the parties equally, and not upon one alone, unless the parties have stipulated otherwise, or unless the court expressly directed the expenditure upon justifiable grounds of' necessity.'
In this case the stenographer was not selected by the court or by the auditor. Neither tribunal passed upon the question of necessity, or in' any way authorized a stenographer. As the stenographer was neither employed nor authorized by the auditor, it is difficult to see under what legal rule the charges must be classed with the ordinary charges necessarily incurred by an auditor.
This is not a question whether auditor fees, where the auditor was agreed upon, are taxable, neither is it a question whether an auditor may authorize the employment of a stenographer, or whether a stenographer should be compensated.
We have no express statute authorizing any of these expenses, and so far as the record goes this case was like any one of the many cases reported by a stenographer, where the court, or the auditor, has no knowledge whether the stenographer was selected by one side or the other, or by both, and I cannot agree with the suggestion, in the majority opinion, that under presumption, or through implication, he *257stood as though selected by the auditor. It cannot be possible that the stenographic charges became legal charges and legal taxable costs against the losing party through the operation of any presumption or by virtue of a supposed implied order of the court upon the auditor, who, in fact, never selected or employed a stenographer or authorized stenographic expense.
But, quite beyond the idea that any supposed presumption, or implication, is justifiably admissible as a basis for making stenographer charges taxable costs, is the case of Bridges v. Sheldon (C. C.) 7 Fed. 17, 42, where the master expressly certified that the stenographer was selected under his procurement as master, and that the charges should be taxed as costs of the accounting, is the potent reasoning and holding of Judge Wheeler, who was a very able lawyer and judge, and who says:
“Tlio court cannot employ a stenographer at the expense of the government, neither could it at the expense of parties without their consent, nor allow one to do so at the expense of another, by requiring the expense to be treated as taxable costs. The authority of the master cannot exceed that of the court appointing the master.”
And so far as 1 know the doctrine of this case has been universally followed.
This is the ordinary and usual situation in which the parties, for tlieir own convenience, selected a stenographer to render service at the trial, each paying half of the expense as the case progressed, and it happened in this case that the stenographic charges amounted to something over $2,000.
■The fair and reasonable interpretation of such an agreement, for such purposes in a trial, is that each party is to pay half of the expense. The parties doubtless so understood it because each paid his half without any suggestion or intimation that it was to be taxed against his adversary, and in my view there is no warrant whatever in law, in the absence of stipulation, for placing the entire burden upon the losing party as legal taxable costs.
It is because of the historical, oppressive, and burdensome taxations of old that we have had in Congress and in the state Legislatures, from the earliest period, attempts to regulate, and through enumerations of subjects to cover, taxable costs, to the end that parties to litigation shall not be unreasonably oppressed, and in this line, and in addition to the regulatory provisions, there have been various express legislative limitations upon costs, as, for instance, that costs shall not exceed the damages, etc.
I think it is the common understanding of the bar that stenographic expenses like those in question do not, in the absence of statute, become legal taxable costs in favor of the prevailing party unless it is so stipulated.
The practice in equity, in respect to depositions, taken under the rule and through the instrumentality of a stenographer, stands upon a different ground and has no bearing upon the question of legal taxable costs in an action at law.
*258I do not propose to follow out the decisions, and will only refer to a few of the cases.
Bridges v. Sheldon (C. C.) 7 Fed. 17, 42, previously referred to, was a case where the parties, under the procurement of a master, joined in engaging a stenographer but did not stipulate that the charges should become taxable costs, and Judge Wheeler treated the absence of an express agreement to that end as something decisively against the idea of legal taxation.
Judge Benedict, in Gunther v. Liverpool (C. C.) 10 Fed. 830, excluded stenographic expenses upon the ground that there was no consent that they should be inserted as charges in the bill of costs.
In Monahan v. Godkin (C. C.) 100 Fed. 196, Judge Seaman, citing authorities, said:
“The mere fact of a stipulation by the parties to have the testimony on the trial taken by a stenographer cannot operate to make the expense of a transcript of the notes taxable as costs without express stipulation to that effect.”
A rule which would make stenographic expense, an expense which the parties have usually divided, taxable as costs against the losing party, would work great hardships, and operate oppressively, upon parties of small means, and would become a menace to the ordinary suitor who feels that his rights have been invaded and that legal proceedings ought to be so ordered and directed that he may rely in full faith upon the idea that justice shall he reasonably inexpensive as well as reasonably speedy, and that modern inventions for convenience shall not make litigation so expensive as to put legal remedy b?3fond his reach.
I think the proposition involved in the majority opinion is one which will greatly surprise the profession generally, and it is difficult to conceive of a more oppressive visitation of an unwarrantable burden, by way of costs, than that of forcibly placing the entire stenographic expense, amounting to something more than $2,000, upon the defendant in this case as taxable cost.
The defendant was sued for $44,000 and succeeded in reducing the claim to $34,000 at the auditor trial, and upon the subsequent jury trial it succeeded in reducing the $34,000 to $4,000. Thus in a very substantial measure the defendant prevailed.
The law on the point in question is aptly, and I think correctly, stated in 11 Cyc., at page 125, and the proposition there is that “a stenographer’s fees are not taxable as costs in the absence of a statute or some special agreement between the parties authorizing it,” and the authorities cited in the notes sustain the proposition.
Paul’s Masters and Auditors states the understanding of the profession I think in saying, “In any event, the compensation of a stenographer is not taxable as part of the costs of the case.” The author was, of course, referring to situations in which the parties had not expressly stipulated that the stenographic expenses should become taxable costs. Such is the theory of Boston Belting Co. v. Boston, 183 Mass. 254, 260, 67 N. E. 428. In that case there was an agreement for a stenographer and each party paid half. The stenographic expense was disallowed as not taxable because the law does not require *259the service of a stenographer, and because, if parties voluntarily provide one, they do it for their own convenience and at their own expense, and because the law does not recognize such payments as costs to be taxed by the prevailing party.
It is quite true that the Massachusetts case was one involving a jury trial, but I fail to see any distinction between a jury trial and an auditor trial. The point of taxability does not depend, generally speaking, upon the question whether it is a jury trial or a trial before a court, or an auditor or a referee. It depends upon the question, whatever the trial, whether the expense was expressly directed by the court, upon grounds of necessity, or by some one exercising authority over a trial or a hearing, or whether the parties made the costs taxable by stipulation.
The Massachusetts cases are not at all in conflict with the federal view as generally expressed.
Stich cases as Pine River Logging Co. v. United States, 186 U. S. 279, 297, 22 Sup. Ct. 920, 46 L. Ed 1164, and The William Branfoot, 52 Fed. 390, 395, 3 C. C. A. 155, recognize the idea that the expense of reporters’ notes is not taxable costs even in a case where they were necessarily used by a party in the preparation and presentation of his case, and it would seem quite apparent that the expense of such notes and transcripts is nearer the nature of costs than is the expense of a stenographer, under an independent agreement between the parties to liarle one, and where each party paid one-half as the work progressed.
It is not pretended by any one, so far as I know, that stenographic expenses incurred under such circumstances as exist in this case are arbitrarily taxable under Massachusetts law in favor of a prevailing party and against the losing party, and aside from such costs as are specially covered by the federal statutes, and aside from express federal decisions based upon possible exceptional situations of necessity, the Massachusetts law should control.
The cases cited by the defendant in error, so far as they relate to stenographic expense—E. Luckenback (D. C.) 19 Fed. 847, Brickhill Case (C. C.) 55 Fed. 565, Rogers v. Brown (D. C.) 136 Fed. 813—all refer to services which were rendered in pursuance of an express direction of the court or an auditor.
I cannot find that stenographic expense incurred without express judicial authority, but under an agreement between the parties, whereby each paid half as the case progressed, without any stipulation that it should be taxed as costs, has ever been accepted as taxable against the losing party by any of the courts of this country or of England, and, except in jurisdictions where there is an express statute to that end, I do not think there is any warrant for such a taxation, in an action at law, under any rule of legal right.